NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

HOWARD RICHMOND,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-5090
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.



PER CURIAM.

             Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007); Guilford v.

State, 88 So. 3d 998 (Fla. 2d DCA 2012); Carpenter v. State, 884 So. 2d 385 (Fla. 2d

DCA 2004); State v. Laperreri, 710 So. 2d 119 (Fla. 2d DCA 1998); Almendares v.

State, 916 So. 2d 29 (Fla. 4th DCA 2005); Pruitt v. State, 801 So. 2d 143 (Fla. 4th DCA

2001); Mancini v. State, 516 So. 2d 36 (Fla. 5th DCA 1987).



MORRIS, SLEET, and ATKINSON, JJ., Concur.